Exhibit 10.1

 

AMENDMENT

TO

2006 INCENTIVE AWARD PLAN

OF

CHEROKEE INC.

a Delaware corporation

 

The undersigned, Russell J. Riopelle, hereby certifies that:

 

1.             He is the duly elected and acting Chief Financial Officer of
Cherokee Inc., a Delaware corporation (the “Company”).

 

2.             The second sentence of Section 2.1(a) of the Company’s 2006
Incentive Award Plan (the “Plan”) is amended and restated to read in its
entirety as follows:

 

“The aggregate number of such shares which may be granted pursuant to awards
under the Plan shall not exceed Seven Hundred Fifty Thousand (750,000).”

 

3.             The words “with respect to the 250,000 shares of Common Stock
authorized for grant in Section 2.1 hereof” that appear in Section 2.2 of the
Plan shall be amended to read “with respect to the shares of Common Stock
authorized for grant in Section 2.1 hereof.”

 

4.             Section 12.2(d) of the Plan is amended and restated to read in
its entirety as follows:

 

“(d) Notwithstanding any provision in this Plan to the contrary but except as
otherwise permitted by Section 12.3 of the Plan, the following actions shall
require stockholder approval: (i) the reduction of the exercise price of any
Option or Stock Appreciation Right granted under the Plan or (ii) the
cancellation of an Option or Stock Appreciation Right at a time when its
exercise price exceeds the Fair Market Value of the underlying shares of Common
Stock, in exchange for another Option, Stock Appreciation Right, other Award or
cash payment.  Notwithstanding the foregoing, canceling an Option or Stock
Appreciation Right in exchange for another Option, Stock Appreciation Right or
other Award with an exercise price or purchase price that is equal to or greater
than the exercise price of the original Option shall not be subject to
stockholder approval.”

 

5.           Except as set forth herein, the 2006 Plan shall remain in full
force and effect.

 

Dated: June 4, 2010

 

 

 

/s/ Russell J. Riopelle

 

Russell J. Riopelle, Chief Financial Officer

 

--------------------------------------------------------------------------------